DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

    PNG
    media_image1.png
    228
    733
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    154
    664
    media_image2.png
    Greyscale


The examiner disagrees for the reasons set for in the action. Applicant’s argument also relies on subject matter that does not require any steps to be performed or limit structural elements.

Similarly, applicant also relies on the same non-limiting elements to try to overcome the prior art rejection. Applicant has not rebutted any of the examiner’s findings regarding the patentable weight of the relevant features.

In claims 1-4, the information processing apparatus has no laser light emitting apparatus. It does not analyze the image. It simply receives the dimensional information and displays it. Figure 6 confirms this. 
Regarding claims 5-9, the server doesn’t have a laser emitting apparatus or do image analysis either.Method claims 10 and 11 have similar problems. There are no positively recited steps related to acquisition and analysis of the image data.

Again the examiner suggests reviewing MPEP 2111.04 for why these kind of wherein clauses are not limiting.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-11 recite:
1. An information processing apparatus, comprising: a processor; and a memory that stores instructions that, when executed by the processor, facilitates operations, comprising: receiving, via user input, a display request representing a request to display three-dimensional information; based on the display request, transmitting, to a server apparatus, a transmission request representing a request for delivery information comprising a voucher number; receiving, from the server apparatus, extracted delivery information comprising the voucher number and the three-dimensional information; and displaying the three-dimensional information on a display, wherein the three-dimensional information represents a synthesis of a two-dimensional image of a three-dimensional object and coordinate data determined as a function of irradiating the three-dimensional object with laser light emitted by a laser emitting apparatus, measuring a time spent for the laser light to be returned from the three-dimensional object, and determining a direction of the laser light reflected off the three-dimensional object, wherein the two-dimensional image is a color image of the three-dimensional object, and wherein the color image comprises a luminance value associated with a color pixel of a group of color pixels representative of the three-dimensional object.  
2. The information processing apparatus according to claim 1, wherein the information processing apparatus is a portable terminal.  
3. The information processing apparatus according to claim 1, wherein the information processing apparatus is a smart phone.  
4. The information processing apparatus according to claim 1, wherein the information processing apparatus is part of a home delivery system.  
5. A server apparatus, comprising: a processor; and a memory that stores instructions that, when executed by the processor, facilitates operations, comprising: receiving, from an information processing apparatus, a transmission request comprising a request for delivery information and a voucher number; and based on the voucher number, transmitting, to the information processing apparatus, the delivery information comprising three-dimensional information, wherein the three-dimensional information represents a synthesis of captured two-dimensional image of a three-dimensional object and coordinate data determined as a function of irradiating the three-dimensional object with laser light emitted by a laser light emitting apparatus, measuring a time spent for the laser light to reflect off the three-dimensional object, and determining a direction of the laser light returned from the three-dimensional object, wherein the two-dimensional image is a color image of the three-dimensional object, and wherein the color image comprises a luminance value associated with a color pixel of a group of color pixels representative of the three-dimensional object  
6. The server apparatus according to claim 5, wherein the operations further comprise storing a three-dimensional shape of the three- dimensional object in association with identification information representing the delivery information.  
7. The server apparatus according to claim 5, wherein the server apparatus is a home computer.  
8. The server apparatus according to claim 5, wherein the server apparatus is a smart phone.  
9. The server apparatus according to claim 5, wherein the server apparatus is part of a home delivery system.  
10. An information processing method, comprising: receiving, via operator input, a display request representing a request to display three-dimensional information; based on the display request, transmitting, to a server apparatus, a transmission request representing a request for delivery information comprising a voucher number; receiving, from the server apparatus, extracted delivery information comprising the voucher number and the three-dimensional information; and displaying the three-dimensional information on a display, wherein the three-dimensional information represents a synthesis of a two-dimensional image of a three-dimensional object and coordinate data determined as 33TTECP3513USB a function of irradiating the three-dimensional object with laser light emitted by a laser emitting apparatus, measuring a time spent for the laser light to be returned from the three-dimensional object, and determining a direction of the laser light reflected off the three-dimensional object, wherein the two-dimensional image is a color image of the three-dimensional object, and wherein the color image comprises a luminance value associated with a color pixel of a group of color pixels representative of the three-dimensional object.  
11. The information processing method according to claim 10, further comprising: storing a three-dimensional shape of the three- dimensional object in association with identification information representing the delivery information.

But for the underlined additional elements, claims 1-11 recite a method of organizing human activity. Claims 1-4 disclose a first entity being given information from a second entity responsive to a request and then viewing the information. For instance, a person could ask another person for the dimensions of package #123456. The second person could give them a sheet of paper listing length, width and height associated with package #123456. Claims 5-9 contain the same subject matter as claim 1-4 but from a different perspective and are considered to recite an abstract idea for the same reasons. It is also noted that the storing in claim 6 could also be considered a method of organizing human activity. A person can retain package records organized by voucher number. Claims 10 and 11 recite the same subject matter as claims 1-9 but structured as a different statutory class and are thus considered to recite an abstract idea for the same reasons.

Claims 1-11 contain the additional elements of: An information processing apparatus, processor, memory, instructions, system, display, portable terminal, server apparatus, home computer, smart phone.

The additional elements are all recited at a high degree of generality and are essentially reciting a computer. Thus they amount to mere instructions to implement an abstract idea, which per MPEP 2106.05(f) does not provide a practical application or significantly more. Thus claims 1-11 are considered to be directed to an abstract idea without a practical application or significantly more.

The examiner notes that how the three-dimensional information is derived is not relevant as the claims are written. Claims 1/5/10 mention receiving/transmitting/displaying the three-dimensional information but do not require any structure/steps doing the “synthesis” and laser scanning. See MPEP 2111.04
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilibin (US 20050197892 A1).
Regarding claim 1, Bilibin discloses:
1. An information processing apparatus, comprising:
	a processor (paragraph 116/118, users use computers to access a tracking service; computers are inherently processor/memory/program, see also figure 4 item 8); and
	a memory that stores instructions that, when executed by the processor, facilitates operations (paragraph 116/118, users use computers to access a tracking service; computers are inherently processor/memory/program, see also figure 4 item 8), comprising:
	receiving, via user input, a display request representing a request to display three-dimensional information (paragraph 453 provide a tracking that leads to display of dimensional information, see paragraph 192 there are three dimensions) ;
	based on the display request, transmitting, to a server apparatus, a transmission request representing a request for delivery information comprising a voucher number (paragraph 453 input tracking number on website);
	receiving, from the server apparatus, extracted delivery information comprising the voucher number and the three-dimensional information (paragraph 453 tracking number i.e. voucher number and package dimensions are received and displayed); and
	displaying the three-dimensional information on a display (paragraph 453 package dimensions are displayed, and see paragraph 192 packages have three dimensions), wherein the three-dimensional information represents a synthesis of a two-dimensional image of a three-dimensional object and coordinate data determined as a function of irradiating the three-dimensional object with laser light emitted by a laser emitting apparatus, measuring a time spent for the laser light to be returned from the three-dimensional object, and determining a direction of the laser light reflected off the three-dimensional object, wherein the two-dimensional image is a color image of the three-dimensional object, and wherein the color image comprises a luminance value associated with a color pixel of a group of color pixels representative of the three-dimensional object.

The limitations “wherein the three-dimensional information represents a synthesis of a two-dimensional image of a three-dimensional object and coordinate data determined as a function of irradiating the three-dimensional object with laser light emitted by a laser emitting apparatus, measuring a time spent for the laser light to be returned from the three-dimensional object, and determining a direction of the laser light reflected off the three-dimensional object, wherein the two-dimensional image is a color image of the three-dimensional object, and wherein the color image comprises a luminance value associated with a color pixel of a group of color pixels representative of the three-dimensional object” is not given patentable weight because it does not require any of these steps to be performed by any structural elements of the claimed. The claims are only directed to retrieving/displaying three-dimensional information based on a reference number. See MPEP 2111.04.

Regarding claim 4, Bilibin discloses wherein the information processing apparatus is part of a home delivery system (paragraph 116/118 computers used to access tracking system include figure 7 shipping station, paragraph 106 packages are delivered to buyer’s destination address i.e. their home, paragraph 206 destination is residence).

Regarding claim 5, Bilibin discloses:
5. A server apparatus (fig. 7 web server), comprising: a processor (fig. 7 web server processor/memory inherent); and a memory (fig. 7 web server processor/memory inherent) that stores instructions that, when executed by the processor, facilitates operations, comprising:
	receiving, from an information processing apparatus, a transmission request comprising a request for delivery information and a voucher number (paragraph 453 input tracking number on website); and
based on the voucher number, transmitting, to the information processing apparatus, the delivery information comprising three-dimensional information display (paragraph 453 web page has package dimensions displayed, and see paragraph 192 packages have three dimensions), wherein the three-dimensional information represents a synthesis of captured two-dimensional image of a three-dimensional object and coordinate data determined as a function of irradiating the three-dimensional object with laser light emitting by a laser emitting apparatus, measuring a time spent for the laser light to reflect off the three-dimensional object, and determining a direction of the laser light returned from the three-dimensional object, wherein the two-dimensional image is a color image of the three-dimensional object, and wherein the color image comprises a luminance value associated with a color pixel of a group of color pixels representative of the three-dimensional object.

The limitations “wherein the three-dimensional information represents a synthesis of captured two-dimensional image of a three-dimensional object and coordinate data determined as a function of irradiating the three-dimensional object with laser light emitting by a laser emitting apparatus, measuring a time spent for the laser light to reflect off the three-dimensional object, and determining a direction of the laser light returned from the three-dimensional object, wherein the two-dimensional image is a color image of the three-dimensional object, and wherein the color image comprises a luminance value associated with a color pixel of a group of color pixels representative of the three-dimensional object” is not given patentable weight because it does not require any of these steps to be performed by any structural elements of the claimed. The claims are only directed to retrieving/displaying three-dimensional information based on a reference number. See MPEP 2111.04.

Regarding claim 6, Bilibin discloses wherein the operations further comprise storing a three-dimensional shape of the three- dimensional object in association with identification information representing the delivery information (paragraph 75, figure 65A, and see paragraph 453).

Regarding claim 9, Bilibin discloses wherein the server apparatus is part of a home delivery system (fig. 7, paragraph 206 package deliveries can be to residences).

Claims 10 and 11 are rejected for the same reasons as claims 1, 5 and 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilibin in view of Wier (US 10579955 B1).
Regarding claims 2 and 3, Bilibin fails to disclose the information processing apparatus is a portable terminal or a smart phone. However in an analogous art, Wier discloses Wier discloses portable terminals and smart phones as user devices interacting with a  shipping management system (figure 1C column 15 line 30- column 16 line 5 tablet/pda/smart phone). It would have been obvious to one of ordinary skill in the art to combine these teachings with Bilibin by using smart phones or tablet/PDA as user devices. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Bilibin differs from the claimed invention in the information processing device form factor. Wier discloses portable terminal and smart phone form factors for user devices interacting with a shipping management computer. One of ordinary skill in the art having benefit of the disclosure could have applied any known device form factor to implement the system of Bilibin.
Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilibin in view of Todasco (US 20150120504 A1).
Regarding claims 7 and 8, Bilibin fails to disclose and Todasco discloses a server implemented via a home computer or smart phone (paragraph 40 PC=home computer, smart phone). It would have been obvious to one of ordinary skill in the art to combine this teaching with Bilibin by implementing the server using a home computer or smart phone. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Bilibin differs from the claimed invention in the server form factor. Todasco discloses home computers and smart phones used as servers. One of ordinary skill in the art having benefit of the disclosure could have applied any known server form factor to implement the system of Bilibin. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hata (US 20150187091 A1), McCloskey (US 20140104413 A1), Giordano (US 20140104416 A1), Boulanger (US 20130070085 A1), Sones (US 20110188741 A1), Stettner (US 20100208039 A1) and Greenberg (US 20080143997 A1) disclose devices for determining the size of parcels. Stowe (US 20140279657 A1) discloses a shipping management system. Matsuya (US 20130246214 A1) discloses three dimensional parcel information being displayed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687